ROBERTSON, Presiding Judge.
The sole issue in this appeal is whether the trial court erred when it held as a matter of law that Carmen Burton’s workers’ compensation claim against Peco Foods, Inc. (Peco), was barred by the statute of limitations.
Burton worked for Peco from February 1987 until October 1989. She gave Peco notice that she was leaving for a better job, and her last day of employment with Peco was October 13, 1989. On December 16, 1991, this action was filed in circuit court to recover for an “occupational disease,” histo-plasmosis, which Burton alleges arose out of her employment with Peco.
It being undisputed that Burton’s complaint was filed over two years and two months after her last exposure to the alleged “hazards of the disease,” the trial court’s judgment is affirmed on the authority of § 25-5-117, Code 1975. See also Sims v. Union Underwear Co., 551 So.2d 1078 (Ala.Civ.App.1989); Reynolds Metals Co. v. Stults, 532 So.2d 1035 (Ala.Civ.App.1988). We note that at the time this action was filed the statute of limitations was one year; however, this was amended to two years effective May 19, 1992.
AFFIRMED.
THIGPEN and YATES, JJ., concur.